 In the Matter of L-U-C-E MANUFACTURING COMPANYandKANSASCITY LUGGAGE AND NOVELTY WORKERS LOCAL #66, ' AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-3467.-Decided April 9, 1942Jurisdiction:luggage manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival labor organizations ; eligibility of employees to bedetermined by the pay-roll period immediately preceding the filing of thepetition since the Company -and the contracting union agreed, in settlementof a strike, to preserve thestatus quofor the determination, of the questionof representation pursuant thereto ; striking employees and new employeeshired at such time eligible to vote in the election ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenance em-ployees, excluding supervisory and clerical employees and janitors.Mr. Ford R. Nelson,of Kansas City, Mo., for the Company.Langsdale, Langsdale c Langsdale,byMr. Gibson LangsdaleandMr. Cli f Langsdale,of Kansas City, Mo., for the Luggage Workers.Mr. Henry C. ClarkandMr. Jamels Pramzarone,of Kansas City,Mo., for the Amalgamated.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 3, 1941, Kansas City Luggage and Novelty WorkersLocal #66, affiliated with the American Federation of Labor, hereincalled the Luggage Workers, filed with' the Regional Director forthe Seventeenth Region (Kansas City, Missouri)- a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of L-U-C-E Manufacturing Company,' KansasCity, Missouri, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)'The petition and other formal papers were amended at the hearing to disclose thecorrect name of the Company.40 N. L. R. B., No. 62.384 L-U-C-E MANUFACTURING COMPANY385of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On December 15, 1941, the National Labor Relations Board,herein called the Board, acting pursuant, to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigation-and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On December 22, 1941, the Regional Directorissued a notice ofhearing, copies of which were duly served upon the Company andthe Luggage Workers, and upon Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Amalgamated, a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto notice, a hearing was held on January 15 and 19, 1942,atKansasCity,Missouri, before Clarence D. Musser, the Trial Examiner dulydesignated by the Chief Trial Examiner.All parties were repre-sented by counsel 2 and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all- parties.During ' thecourse of the hearing the TrialExaminer made severalrulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On February 9, 1941, the Company and, on February 11, 1941, theAmalgamated filed briefs which the Board has considered.}Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYL-U-C-E Manufacturing Company is engaged in-the manufacture,sale, and distribution of card tables, hand bags; and luggage at Kan-;sas City, Missouri.The principal raw,materials used by the Com-,pany at its plant are leather and leather, findings, cotton, wool, andsilk textiles,wood, paint, paper, metal and metal findings, rubber,and polish, of which 99 percent is brought to its plant from-points.outsideMissouri.The Company manufactured, at' 'its 'plant mer-chandise valued in 1940 at $520,000, of which 95 to 99 percent wassold and distributed to points outside Missouri.The Company'sbusiness in 1941 was substantially the same as in 1940.The Com-pany admits that it is engaged in commerce within the meaning oft2 Counsel'for the Amalgamated appeared also for Local No. 260,chartered by theAmalgamated for employees of the Company.455771-42-vol. 40-25 386'DECISIONS OF NATIONAL LABOR RELATIONS BOARD,II. THE ORGANIZATIONS INVOLVEDKansas City Luggage and Novelty Workers Local #66 is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.Amalgamated Clothing Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations.Local No.260, chartered by the Amalgamated, admits to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn September 5, 1941, the A. F. of L. notified the Company thatit represented a majority of the Company's employees and desired abargaining conference with the Company.3The Company did notreply to this letter.During September .1941 employees of the Com-pany who had signed general authorization cards of the A. F. of L.in the spring and summer of 1941 became members of the recentlychartered city-wideKansasCityLuggage and Novelty WorkersLocal #66, herein called the Luggage Workers, the petitioner in thisproceeding.On October 20, 1941, the Luggage Workers advised theCompany by letter that it represented a majority of the Company'semployees and desired to bargain with the Company for such em-ployees when a contract between the Company and the Amalgamatedterminated on December 1, 1941. On November 3, 1941, the LuggageWorkers filed the petition in this proceeding.On April 19, 1940, the Amalgamated entered into a closed-shop 4contract with the Company, terminating on December 1, 1940, andrenewable thereafter from'year to year unless terminated by 30 days'notice before any renewal date.The contract was automaticallyrenewed on December 1, 1940.On November 1, 1941, neither theAmalgamated nor the Company gave express notice to the other of adesire toterminate the contract on December 1, 1941.The Amalgam-ated contends, therefore, that this contract is valid and subsistingand constitutes a bar to an investigation and determination of repre-sentatives at this time.,,We find no merit in this contention. Sincewith the Regional Director.On May 29,1941, the Board dismissed this petition withouthearingA witness for the A. F.of L testified that the reason given for this dismissalwas that the pendency of a contract between the Company and the Amalgamated, more;particularly described below, constituted a bar to an investigation of representatives atthat time-4 Section 2 of the coritraet provided that the Company should employ members of theAmalgamated ; Section 5 provided that newly hired employees should become members ofthe Amalgamated after a trial period of 6 weeks5The Amalgamated further contends that all employees of the Company at the time ofthe hearing were mnembers.in good standing of the Amalgamated,and that there is, there-fore, no question concerning the representation of the Company's employees. L-U-C-E!MANUFACTURING COMPANY387both the Company and the Amalgamated had notice,before Novem-ber 1, 1941,first of the claim of theA. F. ofL. and later that of theLuggage Workers,its affiliate,that each represented a majority ofthe Company's employees,we find that the contract between theCompany and the Amalgamatedconstitutes no bar to an investiga-tion and determination of representatives at this time.A statement of a Field Examiner introduced into evidence at thehearing indicates' that theLuggage Workers and the Amalgamatedeach represents a substantial number of employees in the appropriateunitsWe find that a question has arisen concerning the representationof the Company's employees.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed- in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees of the Company, excluding supervisory and clerical em-ployees and janitors, constitute a unit appropriate for the purposesof collective bargaining.'We further find that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining, and will otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by anelection by secret ballot.9 The Luggage workers submitted 287 applical ion cards,all dated in 1941 except 9 un-dated,of which 222 cards bear names of employees on the Company's pay roll of September27, 1941,and 31 hear names of employees on the Company's pay roll of October 27, 1941.The Amalgamated submitted 380 application cards,of which 72 are dated before 1941,111 are undated,and the remainder dated in 1941Of these 371 appear to bear genuinesignatures,of which 91 are the names of persons on the Company's pay roll of September27, 1941,and 197 are names of employees on the pay roll of October 27, 1941.There were 309 employees on the pay roll of September 27, 1941,and 217 on the pay rollof October 27, 1941.At the time of the hearing all employees at work in the Company'splant were members ofthe Amalgamated' Such employees were covered by the contract between the Company and the Amalga-mated, noted above. 388DECISIONS OF NATIONAL- LABOR RELATIONS BOARD-The Luggage Workers and the Amalgamated are in dispute as towhat persons are eligible to participate in the determination of abargaining representative.A resolution of the question of eligibilityturns upon the events relating to a strike of the Company's employeeswhich commenced on September 29, 1941.On April 19, 1940, as noted in Section III above, the Amalgamatedment of members. of the Amalgamated and for the affiliation. -with theAmalgamated of all newly hired employees after the expiration of a6 weeks' trial period.This contract was renewed on December 1, 1940.In February 1941, employees of the Company, dissatisfied with theprevailing wage scale established in 1937, made frequent appeals tothe business agent of the Amalgamated in an effort to secure higherwages.Many such employees were not members of the Amalgamatedwhen hired and had not thereafter been asked to join the Amalgam-ated in accordance with the terms of the contract.A substantialnumber of such employees affiliated with the A. F. of L. in Februaryand March 1941.On September 3, 1941, after the A. F. of L. had obtained a substan-tialmembership among the Company's employees, the Amalgamatednotified the Company that there were employees on the pay roll, hiredsince the execution of the contract, who had not become members ofthe Amalgamated.Up to this time the provisions of the contract re-quiring membership in the Amalgamated had not been enforced. TheCompany, however, immediately posted notices on its bulletin board,citing the contract and asking its employees to take necessary steps toprevent their discharge.The record does not disclose that any em-ployee joined the Amalgamated as a result of this' notice or' that- anyemployee was discharged for non-compliance with it.On September 27, 1941, a committee of employees obtained' an interview with the president of the Company and personally submitted toher a letter requesting an increase in wages.These employees did notpurport to be'members of any labor organization or claim to be otherthan a group of employees, acting voluntarily in the -interest of them-selves ' and their fellow . employees.The president of the Companyrefused to confer with them on the subject of wages unless they wereaccompanied by a representative of the Amalgamated.- -On September, 29; 1941, almost all the production employees ofthe Company participated in a strike for, higher wages..Productionwork ceased.The striking employees established a. picket line aboutthe, plant.The strike was` not endorsed in advance by any labororganization.The A. ,F. -of L., however, subsequently endorsed the L-U-C-E MANUFACTURING COMPANY389strike and the strikers began carrying A. F. of L. -banners.'TheAmalgamated, however, repudiated any responsibility for the strikeand set up a counter picket line.On October 8, 1941, the Company published in a local newspaperan invitation to its striking employees to return to work on or beforeOctober 13, 1941, requiring as a condition of their return that theybecome members of the Amalgamated in good standing. Some strik-ing employees refused reinstatement under such conditions.Otheremployees, securing the permission of the Luggage Workers, returnedto work at the plant.About the middle of October,'with a workingstaff composed partly of such returned strikers and partly of- newemployees hired through the Amalgamated, all,of whom had securedpermit cards from the Amalgamated before they were placed at workin the plant, the Company resumed operations.s---On or about October 13, 1941, the Company filed a petition in the.Circuit Court of Jackson County,- Missouri, requesting that the Courtcertify to'the Company' the bargaining' agent of its employees andthat the Court enjoin the picketing at the Company's plant., TheCourt denied the Company's petition for declaratory judgment, stat-.ing-that the determination of the bargaining- representative layavithinmthe exclusive jurisdiction, of the Board.The Court; however,,enjoined the picketing of the A. F. of L. at the Company's plant.This injunction became final about November 20, 1941.On Novem-ber 3, 1941, meanwhile, -the Luggage Workers filed 'the petition inthis proceeding..On November 18, 1941; at a conference sponsored by a conciliatorof the Labor Department, in attempted settlement of the dispute, theCompany, with the consent of the Amalgamated, agreed-to permitall employees remaining on strike to return to work without joiningthe Amalgamated, and further promised that when a bargaining'rep-sentative should be determined by the Board, pursuant to the petitionfiled by the Luggage Workers in - this proceeding, the Companywould enter into a new contract providing for an increase in wageswhich should be retroactive to the date of the strikers' return to work.The volume of the Company's business at that time afforded sufficient'without the lay-off of any newly hired employees. Some employees8About this time employees who had signed general authorization cards of the A. F. of L.In the spring and summer of 1941 became members of the recently chartered city ;wideKansas City Luggage and Novelty Workers Local #66, herein called the Luggage workers,the petitioner in this proceeding..8 There were 309 employees listed on the pay roll immediately preceding September 29,1941, the day of the strikeOn October 27; 1941,there were 217 production employeesat work in the plant. - At the hearing the parties, agreed that the Company's plant had,re-sumed "virtually normal conditions"with "virtually a full complement"of employees onNovember 15, 1941, although the record does not disclose exactly bow many employeeswere on the pay roll atthat time.I 390DECISIONS OF NATIONAL LABOR -RELATIONS BOARDrefused the Company's oral offer, hesitating to return to work unless'the Company would reduce the terms of the settlement to writing andassure them that they would not be discriminated against because oftheirmembership in the' Luggage Workers.10Other employees re-turned to work, relying on the promise of the Company and the-Amalgamated that they would not be compelled to join the Amalgam-ated.After December 1, 1941, however, such employees were ad-vised that they must join the Amalgamated or leave the service ofthe Company.At least one employee left the Company rather thancomply with this order.The Company's whole course of action discloses that it desiredto determine the question concerning representation among those whowereits employees at the time of the strike and to reinstate the strik-ing employees rather than hire new employees. In October the Com-pany sought a determination of the controversy concerningrepresentation by petition to the Circuit Court of Jackson County,Missouri.On November 18, the Company agreed to reinstate theremainingstrikers and to preserve thestatus quountil the-Board hadacted on the petition of the Luggage Workers, and on the same daythe Amalgamated waived its right under the contract to insist uponmembership in its organization as a condition of employment, like-wisepending the outcome of the representation proceeding.Thus,the Company and the Amalgamated conceded that the issues whichcaused the strike should be settled through the proper bargainingrepresentative of the employees at that time, and for the purposeof 'determining the proper bargaining representative thestatusquoshould be maintained. In view of these facts, - and upon thecircumstances of this case, we conclude that' the pay-roll periodimmediately preceding November 3, 1941, is the proper pay-rollperiod for determining eligibility to participate in the election.We,therefore, find that those eligible to vote in the election shall be allemployees in the appropriate unit who were employed during the'pay-roll period immediately preceding November 3, 1941, including em-ployees on strike during that pay-roll period, subject to the limita-tions and additions set forth in our Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :is After November 18, 1941, the Company, understanding that these employees had defi-nitely refused its offer of reinstatement,thereafter hired additional new employees to fillpositions then open at the plant.A week later, employees remaining on strike decided toreconsider the Company's offer of reinstatement.At that time, however, there were notsufficient positions open at the plant to provide work for all the strikers.Their bargainingagent refused to considerthat theimmediate reinstatement of a part of the remainingstriking employees was an adequate settlement of the strike. L-U-C-BMANUF`ACTURING COMPANY391CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of L-U-C-E Manufacturing Company, Kansas-City,Missouri, within the meaning of Section 9 (c), and Section 2(6) and (7) of the Act.2.All production and maintenance employees of L-U-C-E Manufac-turing Company, Kansas City, Missouri, excluding supervisory andclerical employees and janitors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (o) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith L-U-C-E Manufacturing Company, Kansas City, Missouri,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the Regional"Director for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all production andmaintenance employees of the Company who were employed duringthe pay-roll period immediately preceding 'November 3, 1941, in-cluding employees on strike and employees who did not work duringsaid pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, but excluding supervisory and clerical employees,janitors, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by KansasCity Luggage and Novelty Workers Local #66, affiliated with theAmerican Federation of Labor, or by Amalgamated Clothing Work-ers of America, Local No. 260, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining, or-by neither.-